Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 11, 14, 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0160857 A1 (hereinafter Rasmusson) in view of U.S. Patent 6,353,438 B1 (hereinafter Van Hook) in view of “A new approach to combine texture compression and filtering” by Charles-Frederik Hollemeersch, et al. (hereinafter Hollemeersch) in view of “Gamma correction” by Wikipedia (hereinafter Wikipedia).
Regarding claim 1, the limitations “A method to be implemented in a graphics processor, comprising: maintaining a state cache to store texel identities (IDs) of recently compressed texel data; retrieving a texel ID from the cache for compressed texel data to be processed” is implicitly taught by Rasmusson (Rasmusson describes a system for using compressed texel data, e.g. abstract, including the use of a cache, e.g. paragraph 33, “The use of a compressed unified cache 340, as pictured in FIG. 3, may require an extra bookkeeping mechanism that keeps track of how much each cache 
Therefore it would have been reasonably obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmusson’s graphics processor to incorporate Van Hook’s cache tag table to serve as Rasmusson’s suggested bookkeeping mechanism, i.e. a table which stores IDs of cache entries (Van Hook) and indicates how much compression has been applied (Rasmusson).  In the combination, the table would be used to check if the texel data is stored in the cache as taught by Van Hook (col 12) and indicate what type of decompression is needed as taught by Rasmusson (paragraphs 29, 33).
The limitations “performing an address translation to generate a translated address for a set of compressed texel data … the address translation including identifying the LOD of the set of compressed texel data” are partially taught by Rasmusson (Rasmusson teaches, e.g. paragraphs 27, 32, 34, that the improved graphics processor embodiments include a texture cache which accesses other cache levels and/or a system memory as needed, but does not describe performing an and a level of detail (1252) in the tag information (col 16, lines 38-65).  Additionally, Van Hook teaches that this is advantageous for filtering operations because (col 16, lines 8-14) “since a filter operates on a contiguous multidimensional region/neighborhood, for a neighborhood of a known size, the cache tags may be organized such that all texels of the multidimensional neighborhood can reference the tag memory simultaneously and all texels in cache memory and all texels from the neighborhood can be accessed simultaneously in cache memory (using different cache lines with different tags).”)
Therefore it would have been reasonably obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmusson’s graphics processor, including Van Hook’s cache tag table to serve as Rasmusson’s suggested bookkeeping mechanism, to incorporate Van Hook’s level of detail based 
The limitation “a set of compressed texel data based on a required depth of an image for which a level of detail (LOD) is selected, wherein the LOD is proper for a current state of the graphics processor that comprises the required depth of the image” is taught by Rasmusson as modified in view of Van Hook (Van Hook’s level of detail based cache organization, as discussed above, includes a mipmap level of detail (cols 15-17).  Furthermore, Van Hook indicates (col 4, lines 8-36) that mipmapping is performed to prevent aliasing caused by texture mapping surfaces far from the viewing plane, where each pixel has a corresponding selected level of detail used to select the texels for interpolation, thereby preventing aliasing.  That is, each pixel has a level of detail selected based, at least in part, on the distance of the surface being texture mapped to the viewing plane, where pixels on surfaces far from the viewing plane have decreased levels of detail i.e. to avoid the aliasing that would otherwise occur by using the full size texture image.  By selecting each pixel’s level of detail according to the distance of the surface being texture mapped to the viewing plane, Van Hook’s levels of detail are selected to be proper for the current state of the graphics processor, including the required depth(s) of the surfaces of the image being processed by the graphics processor requesting the texel data.)
The limitation “using the translated address to check a Level 1 (L1) cache tag structure, when one or more cache lines include the compressed texel data, retrieving the one or more cache lines from the L1 cache of a memory hierarchy,” is taught by Rasmusson as modified in view of Van Hook (Van Hook, e.g. col 15, lines 37-42, col 16, 
The limitations “otherwise checking further into the cache memory hierarchy to locate the compressed texel data” is taught by Rasmusson as modified in view of Van Hook (Rasmusson teaches, e.g. paragraphs 27, 32, 34, that the improved graphics processor embodiments include a texture cache which accesses other cache levels and/or a system memory as needed.  Further, Van Hook teaches (col 16, lines 38-65) using the tag information, including the level of detail, is used to determine the appropriate cache line from which to read the texture data, and that when the tile is not in the cache, it is read into the cache from the DRAM.  As such, Rasmusson’s graphics processor modified to incorporate Van Hook’s level of detail based cache organization includes retrieving the cache lines from an L1 cache (i.e. Rasmussen’s unified cache 340, 440, analogous to Van Hook’s cache, both corresponding to a first cache level), as well as retrieving the cache lines from a system memory (analogous to Van Hook’s DRAM) when not in the L1 cache.)
The limitation “determining, by at least one processor, whether the compressed texel data requested for a graphics processing operation is a first type of texel data or a second type of texel data” is taught by Rasmusson (Rasmusson describes an improvement over a conventional graphics processor (paragraphs 21-22) performing graphics processing operations including texture mapping, where texture mapping 
The limitation (addressed out of order) “when the compressed texel data is of a first type then: decompressing, by the at least one processor, the compressed texel data prior to filtering to generate decompressed unfiltered texel data, and filtering, by the at least one processor, the decompressed unfiltered texel data to produce first filtered and decompressed texel data” is partially taught by Rasmusson (Rasmusson teaches that the texel data is decompressed (e.g. paragraphs 24, 28, 29) and used in a graphics processing operation (e.g. paragraphs 22, 24, 28, 40-42), but does not explicitly address filtering the decompressed texel data.  It is additionally noted that one 
Therefore it would have been reasonably obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmusson’s graphics processor, including Van Hook’s cache tag table to serve as Rasmusson’s suggested bookkeeping mechanism, with Van Hook’s level of detail based cache organization, to perform a conventional filtering operation as taught by Hollemeersch, for texture data being decompressed using the conventional decompression algorithm.  Rasmusson indicates that conventionally compressed texture data is decompressed using a conventional decompression algorithm (paragraph 28), which are applied in a conventional texture mapping operation (paragraphs 21-27), in which one of ordinary skill in the art would have understood that it was implicit that Rasmusson’s graphics processor would perform a filtering step, as textures are conventionally filtered (e.g. bilinear, trilinear, and anisotropic filtering) as part of the texturing process in order to 
The limitation “when the compressed texel data is of a second type then: filtering, by the at least one processor, the texel data before decompression to generate filtered compressed texel data and then decompressing the filtered compressed texel data to produce the second filtered and decompressed texel data” is not explicitly taught by Rasmusson as modified by Hollemeersch above (Rasmusson teaches using different decompression algorithms dependent on how texture data was compressed, e.g., paragraphs 28, 29.  Rasmusson’s graphics processor as modified above in view of Hollemeersch, performs a conventional filtering operation after decompression, which one of ordinary skill in the art would have found implied because textures are conventionally filtered after decompression, as taught by Hollemeersch.  Rasmusson does not explicitly teach a decompression algorithm which filters compressed texture data prior to decompressing the filtered compressed texture data.)  However, this limitation is also taught by Hollemeersch (Hollemeersch, e.g. abstract, section 3, paragraph 1, describes an improved decompression/filtering technique (figure 1(b), additional details in sections 3-5)) where filtering is performed prior to decompression, although the technique is limited to texture data having a linear transformation and linear filter, as well as that the technique is more computationally efficient than conventional decompression and filtering techniques applied to the same texture data (e.g. section 6).)
Therefore it would have been reasonably obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmusson’s 
The limitation (addressed out of order) “the first type of texel data requiring gamma correction and the second type of texel data not requiring the gamma correction … combining, by the at least one processor, the first filtered and decompressed texel data and the second filtered and decompressed texel data in an output buffer for the graphics processing operation” is taught by Rasmusson as modified in view of Hollemeersch (Rasmusson indicates that the improved graphics processor(s) (paragraphs 27, 32, 34) operate similarly to the conventional graphics processor (paragraphs 21-24), which accesses the texture data for graphics processing operations (e.g. as described in paragraphs 22, 24, 40-42), where, as discussed above with respect to paragraphs 28-29, Rasmusson’s system uses the corresponding texture decompression algorithm(s) (which may be for one of the first or second types of texture 
Regarding claim 4, the limitation “wherein the second type of texel data comprises type BC1 with no alpha or BC4” is taught by Rasmusson as modified in view of Hollemeersch (section 2.2 paragraph 1, footnote 1, section 6, “A popular texture compression standard is S3TC (S3 Texture Compression) [11], more commonly known as the aforementioned DXT. These formats are based on BTC (Block Truncation Coding) [5], which can conceptually be seen as a form of spatially varying color palettes.”, “These formats and their recent variants are now referred to as BC1-BC7 in 
Regarding claim 7, the limitation “wherein the graphics processing operation comprises texture mapping and/or shading” is taught by Rasmusson as modified in view of Hollemeersch (Rasmusson indicates that the improved graphics processor(s) (paragraphs 27, 32, 34) operate similarly to the conventional graphics processor (paragraphs 21-24), which includes performing texture and fragment processing, i.e. texture mapping and/or shading.  Paragraphs 40-42 describe further examples of performing texture mapping and/or shading in the improved graphics processor. Hollemeersch also discusses performing texture mapping.)
Regarding claims 8 and 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, with Rasmusson also teaching the graphics processing system employing a graphics processor and memory storing instructions (e.g. paragraphs 47-48).
Regarding claims 11 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above. 
.

Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive. 
Applicant asserts “Depth of an image is a term of art, understood as meaning the number of bits used to indicate the color of a pixel”.  Applicant cites paragraph 145 of the disclosure, which does not actually support this interpretation.  Contrary to Applicant’s assertion, depth, in the context of level of detail, as understood by those of ordinary skill in the art of computer graphics processing, refers to the distance between the surface of an object being rendered in the image, and the viewing plane to which it is being projected or sampled from.  Van Hook, col 1, lines 45-61, describes the number of bits used to represent a pixel as a resolution, not a depth, contradicting Applicant’s assertion, per se.  Further, Van Hook, col 2, lines 35-50, explain that texture mapping quality is warped for surfaces having greater distance or depth from the viewing plane, where, e.g. col 4, lines 8-36, the aliasing, i.e. the formal name for the reduced texture mapping quality previously described, can be prevented by selecting different copies of the texture according to a computed level of detail.  That is, as one of ordinary skill would understand, and explained by Van Hook, texturing surfaces at larger depths from the viewing plane can cause aliasing, and selecting a texture map according to a level of detail appropriate for the depth of the surface prevents aliasing.  Therefore, contrary to Applicant’s assertion, the amended claim does not require consideration of the .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/Primary Examiner, Art Unit 2619